Citation Nr: 1324421	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO. 10-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for hearing loss.

2. Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1982.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from June 2008, September 2008, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

A review of the Veteran's electronic ("Virtual VA") paperless claims file does not reflect additional treatment records. Virtual VA is a highly secured electronic repository used to store and review every document involved in the claims process. 

The Board reopens and remands the psychiatric disorder claim; and remands the hearing loss claim for the limited purpose of determining whether Social Security Administration records would substantiate the Veteran's application to reopen the claim. Both claims are therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed May 2006 rating decision denied the claim of service connection for a psychiatric disorder and the Veteran was advised of the rating decision the same month.

2. The evidence received since the May 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.





CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a psychiatric disorder. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).





Duties to Assist and Notify

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Here, there is no need to discuss whether the Veteran has received sufficient notice as to the psychiatric disorder claim, because the Board is reopening this claim. 38 C.F.R. § 20.1102 (2012). See also Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating this VCAA notice, if necessary, would have needed to apprise him of the specific reasons his claims were previously denied so he would have the opportunity to respond by providing evidence that would overcome the prior deficiencies. See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

The Board is also remanding the hearing loss claim because of the requirement to determine if Social Security Administration records would be relevant. 


New and Material Evidence - Psychiatric Claim 

The Veteran is petitioning to reopen a claim that was last denied in May 2006. Although he then filed a timely notice of disagreement, he did not then complete his appeal as required by regulation by the filing of a substantive appeal. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. In Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision." Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998). For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the May 2006 rating decision consisted of STRs; lay statements; treatment records from the VAMC in White River Junction dated from December 1998 to September 2005;and a January 2006 PTSD questionnaire. Evidence added to the record since the May 2006 rating decision consists of lay statements; hearing testimony; a September 2008 positive nexus opinion from K. C., M.Ed; an August 2008 written lay statement from M. K.; and a January 2010 VA examination. 

The written statement from K.C., M.Ed., indicated that the Veteran did not have a psychiatric disorder prior to service which was a basis for the prior denial. The opinion is both "new" because it was not previously of record, and it is "material" because it relates to an unestablished fact necessary to substantiate the claim. The application to reopen the claim is granted and will be remanded.
 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

Regardless of whether an application for a benefit is an original application; an application to reopen a previously denied claim, or a claim for an increased rating, VA must first determine whether relevant evidence exists that has not been obtained. Although the record indicates that the Veteran is receiving Social Security Administration benefits, the basis of the award is unclear. If the Veteran is receiving such benefits because of hearing loss or a psychiatric disorder, VA must obtain the records. 

Further, although the RO conducted a de facto reopening of the claim of service connection for a psychiatric disorder and obtained a comprehensive VA medical opinion, the January 2010 VA examiner did not provide as to whether the Veteran has a psychiatric disorder caused by service which was superimposed on his personality disorder (which caused his discharge from active duty).  The claim will be remanded for this limited purpose, except that the RO may conduct any other appropriate development found necessary on receipt of this remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to hearing loss or a psychiatric disability that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Obtain the Veteran's SSA records, including a copy of the decision awarding him disability benefits, as well as the medical records considered and relied on in making the determination.

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2). So make as many attempts to obtain these records as are required by this VA regulation. The Veteran also must be appropriately notified in the event these records cannot be obtained. 38 C.F.R. § 3.159(e)(1).

3. Upon the Veteran's response or after the passage of a reasonable amount of time, RETURN THE CLAIMS FILE TO THE MENTAL DISORDERS EXAMINER WHO CONDUCTED THE DECEMBER 2009/JANUARY 2010 EXAMINATION. 

If the examiner is no longer available, request that a similarly qualified physician review the claims file and respond to the following inquiries with a COMPLETE EXPLANATION OF THE BASIS OF THE OPINIONS:   

CAN IT BE FOUND AS MEDICALLY UNDEBATEABLE THAT THE VETERAN HAD A PERSONALITY DISORDER WHICH PRE-EXISTED HIS MILITARY SERVICE?

IF THE VETERAN DID HAVE A SUCH A PERSONALITY DISORDER THAT EXISTED PRIOR TO SERVICE, DOES THE VETERAN HAVE ANY PSYCHIATRIC DISORDER THAT WAS SUPERIMPOSED ON HIS PERSONALITY DISORDER AND WAS CAUSED BY OR AGGRAVED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE -WITH SCRUTINY ON ANY PSYCHIATRIC DISABILITY WHICH WAS MANIFESTED WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

The examiner's attention is called to the following:

a) A December 1978 Report of Medical History reflects a head injury, but no nervous trouble of any sort, depression excessive worry, or frequent trouble sleeping. However, the physician summary noted, in part, "psychiatrist=homosexuality."

b) A December 1978 and February 1982 Report of Medical Examination reflects a normal psychiatric evaluation.

c) A January 1982 clinical record provisionally diagnosed the Veteran with situational depression and suicidal ideation. He was diagnosed with borderline personality disorder. It was noted that the "depression" was a function of his severe pre-existing personality disorder which puts him at risk for further difficulties in the Navy. It was recommended that the Veteran be separated from service. The medical record has a line that was covered with white out, but if held under a light it reads "he has shown a low frustration and tolerance and at the time was found hitting his head against the wall."

4. The RO/AMC is advised that this is a limited remand to adjudicate the questions above. The RO/AMC must conduct any other appropriate development it deems necessary under the law. 

The Board has not reviewed the file with a view towards ascertaining whether new and material evidence has been submitted to reopen the claim pertaining to hearing loss; or whether service connection should be granted for a psychiatric disorder. The RO/AMC will readjudicate the claims in light of the additional evidence obtained. If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the case to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


